Citation Nr: 9900442	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from April 1951 to June 
1971.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

The Board remanded the claim on appeal in December 1997 for 
the RO to schedule an endocrinology examination.  The claims 
folder contained a June 1996 letter submitted by Dr. Murphy 
that stated that the stress of the (service connected) 
myocardial infarction was very likely related to the temporal 
occurrence of diabetes mellitus.  The examiner was asked to 
review the records and the opinion of Dr. Murphy to establish 
whether there was any relationship between the diabetes 
mellitus and hypertensive cardiovascular disease including 
the myocardial infarction.

The opinion after the VA examination in May 1998 concluded, 
There is not felt to be a relationship between his diabetes 
and hypertensive vascular disease.  However, diabetes 
mellitus is a definite risk factor and is associated with 
arteriosclerotic heart disease and myocardial infarction.  
This opinion is unresponsive to the Boards inquiry.

The claims folder also contained a copy of a statement 
submitted to the RO in November 1998 that was then faxed to 
the Board.  The statement appears to indicate that it 
continued on a second page that is not part of the faxed 
copy.  The appellant is advised to submit the entire document 
to the RO if he wishes the Board to consider his statement 
after the Remand is accomplished.

Accordingly, this case is REMANDED for the following:

1.  The RO should return the claims 
folder to the VA examiner who conducted 
the May 1998 examination.  After review 
of the claims folder, the opinion of Dr. 
Murphy and the opinion rendered after the 
May 1998 examination, the examiner must 
address the following inquiry:

Dr. Murphy has opined that diabetes 
mellitus developed with the stress 
of a myocardial infarction.  Is 
there any relationship between the 
development of diabetes and 
hypertensive cardiovascular disease 
and/or myocardial infarction?  The 
opinion should include a discussion 
of whether the opinion of Dr. Murphy 
that stress from a myocardial 
infarction could lead to the 
development of diabetes mellitus is 
supportable.

2.  The RO must comply with the Remand.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
